Citation Nr: 1527072	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  12-12 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the termination of VA disability compensation from June 10, 2004, through January 7, 2008, due to fugitive felon status, was proper.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from March 1967 to March 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2009 decision by the Atlanta, Georgia Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO found that the Veteran was in fugitive felon status, and thus not entitled to payment of VA disability compensation, from June 10, 2004, through January 7, 2008.

The issues of entitlement to automobile or other conveyance and adaptive equipment, and entitlement to special monthly compensation based on housebound status or the permanent need for regular aid and attendance, have been raised by the record in statements received in December 2014 and February 2015, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1. A warrant, based on failure to make payment related to probation following proceedings for shoplifting, was issued June 10, 2004, and was cleared January 7, 2008. 

2. It has not been established by a preponderance of the evidence that the failure of payment made the Veteran a fugitive felon by reason of probation violation.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, termination of his VA disability compensation from June 10, 2004, through January 7, 2008, due to fugitive felon status, was not proper; benefits should be restored. 38 U.S.C.A. §§ 5107, 5313B (West 2014); 38 C.F.R. § 3.666 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that VA's duties to notify and assist claimants in substantiating a claim for VA benefits do not apply in this case, given the nature of the issue on appeal. See, e.g., Reyes v. Nicholson, 21 Vet. App. 370 (2007); see also Schaper v. Derwinski, 1 Vet. App. 430 (1991).

Effective from March 1969, the Veteran was found to have a service-connected disability, and entitled to VA disability compensation. A total disability rating based on individual unemployability has been in effect from August 1997.

Effective December 27, 2001, the law was amended to prohibit the payment of compensation benefits for any period during which a veteran was a fugitive felon. 38 U.S.C.A. § 5313B.

The term "fugitive felon" means a person who is a fugitive by reason of: (i) Fleeing to avoid prosecution, or custody or confinement after conviction for an offense, or an attempt to commit and offense, which is a felony under the laws of the place from which the person flees; or (ii) Violating a condition of probation or parole imposed for commission of a felony under Federal or State law. 38 C.F.R. § 3.666(e)(2).

Some guidance on the issue may be found in the Social Security Administration 's (SSA's) counterpart of VA's fugitive felon law. In this regard, a VA Office of General Counsel opinion observed that the VA fugitive felon provision was modeled after Public Law No. 104-193, which barred fugitive felons from receiving Supplemental Security Insurance from SSA and food stamps from the Department of Agriculture. VAOPGCPREC 7-2002. It was noted that Public Law No. 104-193 "'was designed to cut off the means of support that allows fugitive felons to continue to flee.'" Id. (quoting S. Rep. No. 107-86, at 17 (2001)). The provisions of SSA's fugitive felon statute are essentially identical to the provisions of 38 U.S.C.A. § 5313B(b)(1) cited above. See 42 U.S.C.A. § 1382(e)(4)(A) . In interpreting SSA's fugitive felon law, the United States Court of Appeals for the Second Circuit held that in order for a person to be fleeing prosecution, "there must be some evidence that the person knows his apprehension is sought. The statute's use of the words 'to avoid prosecution' confirms that for 'flight' to result in a suspension of benefits, it must be undertaken with a specific intent, i.e., to avoid prosecution." Oteze Fowlkes v. Adamec, 432 F.3d 90, 97 (Fed. Cir. 2005). Although not controlling on VA, the Second Circuit's interpretation of SSA's fugitive felon statute as requiring knowledge of the warrant provides support for a similar finding with regard to subsection § 5313B(b)(1)(A) of VA's fugitive felon statute which, as stated, was modelled after and contains language identical to SSA's version.

On June 10, 2004, the Sheriff's Office of Lowndes County, Georgia, issued a warrant for the arrest of the Veteran. In February 2007, the RO informed the Veteran that he had been identified as a fugitive felon because of the outstanding warrant. The RO informed the Veteran that the law prohibits payment of VA benefits to beneficiaries while they were fugitive felons.

In July 2007, the RO informed the Veteran that, due to his fugitive felon status, VA was terminating his disability benefits effective from the June 10, 2004, date of the warrant.

In January 2008, a probation officer for the Southern Judicial Circuit of the Georgia Superior Courts petitioned the Superior Court of Lowndes County to dismiss the June 2004 warrant for the arrest of the Veteran. In a January 2008, that probation officer wrote that, to his knowledge, the Veteran was not a fugitive of justice. He stated that his office issued a warrant because the Veteran had failed to pay monetary obligations under a court order. He indicated that the court order violations were all technical, and not criminal.

In May 2008, the RO informed the Veteran that VA had learned that the June 2004 warrant was cleared in January 2008. The RO stated that payment of his disability compensation resumed effective from the date the warrant was cleared.

In August 2008, the probation officer wrote that the Veteran was on active probation from April 2007 to January 2008. The officer stated that from the time he was sentenced the Veteran had never been a fugitive of justice. He reported that his office issued a Violation Probation Warrant that was strictly due to a requirement that the Veteran make monetary reimbursement ordered by the court.

In August 2008, the Veteran wrote that he had not been a fugitive. He stated that he was on probation from April 2004 to January 2008. He indicated that the June 2004 warrant was issued and cleared at the same time.

In August 2009, an RO official contacted the Lowndes County Sheriff's Office. An official of the Sheriff's Office confirmed that theft by shoplifting, a felony, was the original charge preceding the Veteran's probation and the June 2004 warrant for violating that probation.

In an August 2009 decision, the RO found that the June 2004 warrant was issued for violation of probation that was imposed for the commission of a felony. The RO decided that therefore the Veteran was considered a fugitive felon for VA purposes from June 10, 2004, through January 7, 2008, and that benefits for that period were not payable.

The assembled evidence, including the statements of the Veteran and the parole officer, indicates that the Veteran did not flee to avoid prosecution, custody, or confinement. Thus, he was not a fugitive felon under 38 C.F.R. § 3.3666(e)(2)(i). The issue turns on whether, from June 10, 2004, through January 7, 2008, he was a fugitive felon under 38 C.F.R. § 3.666(e)(2)(ii), that is, due to violating a condition of probation. County officials have indicated that the Veteran was on probation due to a charge of felony shoplifting, and that they issued a Violation Probation Warrant in June 2004 due to failure to make payment required as a condition of probation. The parole officer, however, characterized the Veteran's failure to pay probation-related monetary obligations as a probation violation that was technical, and not criminal. 

The evidence indicates that the Veteran violated a condition of parole by failing to make payment. The parole officer's statements that the failure of payment was merely a technical violation, and did not make the Veteran a fugitive, however, gives rise to a reasonable doubt as to whether the failure of payment constituted a probation violation sufficient to place the Veteran in fugitive felon status. Under the circumstances, the Board is not persuaded that it has been established by a preponderance of the evidence that the Veteran's failure to pay a court-ordered obligation made him a fugitive felon by reason of violating a condition of probation.

Accordingly, the Board finds that the Veteran may not be considered to have been a fugitive felon during the time period at issue. He is therefore entitled to disability compensation during that period.



	
ORDER

Entitlement to VA disability compensation from June 10, 2004, through January 7, 2008, is restored, subject to the law and regulations governing the award of monetary benefits.




____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


